THIS INSTRUMENT IS BEING EXECUTED BY THE BORROWER AND DELIVERED TO BANK OUTSIDE
THE STATE OF FLORIDA AND ACCORDINGLY, NO FLORIDA DOCUMENTARY STAMP TAX IS DUE.






REVOLVING PROMISSORY NOTE

$2,500,000.00

February 16, 2004

Aerosonic Corporation

1212 North Hercules Avenue

Clearwater, FL 33765




Avionics Specialties, Inc.

3367 Earlysville Road

Earlysville, Virginia 22936

(Individually and collectively "Borrower")




Wachovia Bank, National Association

214 North Hogan Street - FL0070

Jacksonville, Florida  32202

(Hereinafter referred to as “Bank")







Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of up to Two Million, Five Hundred Thousand and No/100 Dollars
($2,500,000.00) or such sum as may be advanced and outstanding from time to
time, with interest on the unpaid principal balance at the rate and on the terms
provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this "Note").

SECURITY.  Borrower has granted to Bank a security interest in the personal
property Collateral as defined in the Loan Agreement, including, but not limited
to, Borrower’s inventory, accounts, chattel paper, instruments and documents,
equipment and investment property.

REVOLVING CREDIT ADVANCES.  This is a revolving credit note.  Subject to any
limitations in the Loan Agreement, as hereafter defined, Borrower may borrow,
repay and reborrow, and Bank may advance and readvance under this Note
respectively from time to time (each an "Advance" and together the "Advances"),
so long as the total indebtedness outstanding at any one time under this Note,
as further provided by the Loan Agreement (as hereafter defined), does not
exceed the principal amount stated on the face of this Note.  Bank's obligation
to advance or readvance under this Note shall terminate if a Default exists
under the Loan Agreement.




INTEREST RATE.  Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 3.00%, as that
rate may change from day to day in accordance with changes in the LIBOR Market
Index Rate ("Interest Rate"). "LIBOR Market Index Rate", for any day, means the
rate for 1 month U.S. dollar deposits as reported on Telerate page 3750 as of
11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).




DEFAULT RATE.  In addition to all other rights contained in this Note, if an
Event of Default occurs, all outstanding Obligations shall bear interest at the
Interest Rate plus 3% (“Default Rate”).  The Default Rate shall also apply from
demand until the Obligations or any judgment thereon is paid in full.




INTEREST COMPUTATION.  (Actual/360).  Interest shall be computed on the basis of
a 360-day year for the actual number of days in the interest period ("Actual/360
Computation").  The Actual/360 Computation determines the annual effective
interest yield by taking the stated (nominal) interest rate for a year's period
and then dividing said rate by 360 to determine the daily periodic rate to be
applied for each day in the interest period.  Application of the Actual/360
Computation produces an annualized effective interest rate exceeding that of the
nominal rate.

REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on March 1, 2004, and continuing
on the same day of each month thereafter until fully paid.  IN ANY EVENT, THIS
NOTE SHALL BE DUE AND PAYABLE IN FULL, INCLUDING ALL PRINCIPAL AND ACCRUED
INTEREST, ON DEMAND. This Note may be prepaid, in whole or in part, without
penalty or premium at any time; provided, however, that nothing herein shall
effect the obligations of any Borrower under any existing or future swap
agreements (as defined in 11 U.S.C. § 101).




RESCISSION OF PAYMENTS.  If any payment received by Bank under this Note or the
other Loan Documents is rescinded, avoided or for any reason returned by Bank
because of any adverse claim or threatened action, the returned payment shall
remain payable as an obligation of all Persons liable under this Note or the
other Loan Documents as though such payment had not been made.

LOAN AGREEMENT; LOAN DOCUMENTS; OBLIGATIONS.  This Note is subject to the terms
and conditions of that certain Revolving and Term Credit and Security Agreement
between Bank and Borrower dated as of the date hereof, as the same may be
modified and amended from time to time (the "Loan Agreement").  All capitalized
terms not otherwise defined herein shall have such meaning as assigned to them
in the Loan Agreement.  The term "Obligations" used in this Note refers to any
and all indebtedness and other obligations under this Note, all other
Indebtedness, as defined in the Loan Agreement, to Bank and all obligations
under any swap agreements as defined in 11 U.S.C. § 101 between Bank or any of
its affiliates and Borrower whenever executed.

LATE CHARGE.  If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.
 The Borrower acknowledges that the late charge imposed herein represents a
reasonable estimate of the expenses of Bank incurred because of such lateness.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank's right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS' FEES AND OTHER COLLECTION COSTS.  Borrower shall pay all of Bank's
reasonable expenses incurred to enforce or collect any of the Obligations,
including, without limitation, reasonable arbitration, paralegals', attorneys'
and experts' fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY.  Regardless of any other provision of this Note or other Loan Documents,
if for any reason the effective interest should exceed the maximum lawful
interest, the effective interest shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the principal balance of this Note
and not to the payment of interest, and (ii) if the loan evidenced by this Note
has been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of this Note or the
refunding of excess to be a complete settlement and acquittance thereof.

BORROWER'S ACCOUNTS.  Except as prohibited by law, Borrower grants Bank a
security interest in all of Borrower's existing or future deposit accounts with
Bank and any of its affiliates to secure the Obligations.

EVENTS OF DEFAULT.  "Event of Default" shall mean an Event of Default as defined
in the Loan Agreement.

REMEDIES UPON EVENT OF DEFAULT.  Upon the occurrence of an Event of Default,
Bank may at any time thereafter, take the following actions:  Bank Lien and
Set-Off.  Exercise its right of set-off or to foreclose its security interest or
lien against any deposit account of any nature or maturity of Borrower with Bank
without notice.  Acceleration Upon Default.  If not sooner demanded, accelerate
the maturity of this Note and all other Obligations, other than Obligations
under any swap agreements (as defined in 11 U.S.C. § 101) between Borrower and
Bank, which shall be governed by the default and termination provisions of said
swap agreements; and all of the accelerated Obligations shall be immediately due
and payable; provided, however, if the Event of Default is based upon a
bankruptcy or insolvency proceeding commenced by or against Borrower or any
guarantor or endorser of this Note, all Obligations (other than Obligations
under any swap agreement as referenced above) shall automatically and
immediately be due and payable.  Cumulative.  Exercise any rights and remedies
as provided under the Note and other Loan Documents, or as provided by law or
equity.

WAIVERS AND AMENDMENTS.  No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank.  No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion.  Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.




Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind.  Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of the Borrower, or if there is more than one Borrower,
without the consent of at least one Borrower; and further provided, if there is
more than one Borrower, Bank may not enter into a modification of this Note
which increases the burdens of a Borrower without the consent of that Borrower.




MISCELLANEOUS PROVISIONS.  Assignment.  This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns.  Bank's
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank.  In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank.  Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank's prior written consent is null and void.  Any assignment
shall not release Borrower from the Obligations.  Organization; Powers.
 Borrower represents that Borrower  is a corporation, general partnership,
limited partnership, limited liability company or other legal entity, duly
organized, validly existing and in good standing under the laws of its state of
organization, and is authorized to do business in each other jurisdiction
wherein its ownership of property or conduct of business legally requires such
organization (ii) has the power and authority to own its properties and assets
and to carry on its business as now being conducted and as now contemplated; and
(iii) has the power and authority to execute, deliver and perform, and by all
necessary action has authorized the execution, delivery and performance of, all
of its obligations under this Note and any other Loan Document to which it is a
party.  Applicable Law; Conflict Between Documents.  This Note and, unless
otherwise provided in any other Loan Document, the other Loan Documents shall be
governed by and construed under the laws of the state named in Bank's address on
the first page hereof without regard to that state's conflict of laws
principles.  If the terms of this Note should conflict with the terms of any
loan agreement or any commitment letter that survives closing, the terms of this
Note shall control.  Borrower's Accounts.  Except as prohibited by law, Borrower
grants Bank a security interest in all of Borrower's accounts with Bank and any
of its affiliates. Swap Agreements.  All swap agreements (as defined in 11
U.S.C. § 101), if any, between Borrower and Bank or its affiliates are
independent agreements governed by the written provisions of said swap
agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements unless expressly referred to in such payoff
statement.  Jurisdiction.  Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank's address on the first page hereof.
 Severability.  If any provision of this Note or of the other Loan Documents
shall be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document.  Notices.  Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower's
address shown above or such other address as provided hereunder, and to Bank, if
in writing and mailed or delivered to Wachovia Bank, National Association, Mail
Code VA7391, P. O. Box 13327, Roanoke, VA  24040 or Wachovia Bank, National
Association, Mail Code VA7391, 10 South Jefferson Street, Roanoke, VA  24011 or
such other address as Bank may specify in writing from time to time.  Notices to
Bank must include the mail code.  In the event that Borrower changes Borrower's
address at any time prior to the date the Obligations are paid in full, Borrower
agrees to promptly give written notice of said change of address by registered
or certified mail, return receipt requested, all charges prepaid. Plural;
Captions.  All references in the Loan Documents to Borrower, guarantor, person,
document or other nouns of reference mean both the singular and plural form, as
the case may be, and the term "person" shall mean any individual, person or
entity.  The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents.  Advances.  Bank may, in its sole discretion, make other advances
which shall be deemed to be advances under this Note, even though the stated
principal amount of this Note may be exceeded as a result thereof.  Posting of
Payments.  All payments received during normal banking hours after 2:00 p.m.
local time at the office of Bank first shown above shall be deemed received at
the opening of the next banking day.  Joint and Several Obligations.  If there
is more than one Borrower, each is jointly and severally obligated.  Fees and
Taxes.  Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time.  LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF
THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR
AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT
SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF
THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.  Patriot Act Notice.  To help
fight the funding of terrorism and money laundering activities, Federal law
requires all financial institutions to obtain, verify, and record information
that identifies each person who opens an account.  For purposes of this section,
account shall be understood to include loan accounts.




WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.
 EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE
ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES
CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE
EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED,
EXTENDED OR MODIFIED BY, THIS NOTE.























IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Note to be executed under seal.







AEROSONIC CORPORATION

Taxpayer Identification Number:  ___________________________







By: _____________________________________________(SEAL)




Name:



Title:














AVIONICS SPECIALTIES, INC.

Taxpayer Identification Number:  ___________________________







By: _____________________________________________(SEAL)




Name:



Title:

























